PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/373,224
Filing Date: 2 Apr 2019
Appellant: Thomas Moses



__________________
Thomas Moses
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 Dec 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5 October2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Doucette (US 4871079 A) in view of Newhall (US 10272976 B1).
	Regarding Claim 1, Doucette discloses a remotely controlled cooler system comprising: a buoyant cooler having a generally hollow, insulated main body member (Element 36) having  and a main opening on an upper portion thereof (Under Element 50), wherein said main opening provides access to an interior portion of said main body member for transport and storage of food, beverages and ice and a lid (Element 50) that is removably securable to said main opening. Doucette also discloses wherein the cooler may be transported manually towing (C1, L46.)  Doucectte does not explicitly disclose at least one thruster attached to an underside of said main body member for providing propulsion in water; a transmitter/receiver carried by said main body member, wherein said transmitter receiver is operatively connected to said thruster; a remote control device that wirelessly communicates with said transmitter/receiver, so that said remote control is used to operate said thruster.
	Newhall discloses at least one thruster attached to an underside of a floating beverage container apparatus main body member for providing propulsion in water; wherein said transmitter receiver is operatively connected to said thruster; a remote control device that wirelessly communicates with said transmitter/receiver, so that said remote control is used to operate said thruster  (C10 L1-6).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the one thruster attached to an underside of a main body member for providing propulsion in water; wherein said transmitter receiver is operatively connected to said thruster; a remote control device that wirelessly communicates with said transmitter/receiver, so that said remote control is used to operate said thruster to the main body of the cooler system of Doucette.  The motivation to modify Doucette is to save manual labor because a user can control motion of apparatus without having to manually move the apparatus.

Regarding Claim 2, Doucette in view of Newhall discloses a remotely controlled cooler system set forth in claim 1, wherein said main body member includes at least one recessed drink holder on an upper portion thereof. (Doucette Element 64)

Regarding Claim 5, Doucette in view of Newhall discloses remotely controlled cooler system set forth in claim 1, further including a handle member attached to said main body member. (Doucette, Element 66.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Doucette in view of Newhall (US 10272976 B1) and further in view of Saunders (US 20070203623 A1)
	Regarding Claim 3, Doucette in view of Newhall discloses the remotely controlled cooler system set forth in claim 1, including a first thruster, but does not explicitly disclose further including a second thruster attached to an underside of said main body member, and wherein said second thruster is operatively connected to said transmitter/receiver, and wherein said remote control device is used to control said second thruster.
	Saunders discloses adding a second thruster to a water-borne vehicle is an alternative to a single thruster.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a second thruster attached to an underside of said main body member, and wherein said second thruster is operatively connected to said transmitter/receiver, and wherein said remote control device is used to control said second thruster as a duplication of parts (“mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  See MPEP 2144.04.VI.B).  The motivation to add a second thruster is to provide more propulsion power (See Saunders paragraph 146.).

Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Doucette in view of Newhall (US 10272976 B1) in view of Voaklander (US 20170153018 A1).
Regarding Claim 6, Doucette in view of Newhall discloses remotely controlled cooler system set forth in claim 1, further including a strip of lights (Element 86), but does not explicitly disclose positioned on a side of said main body member, and wherein said strip of lights is operatively connected to said transmitter/receiver so that said strip of lights may be controlled by said remote control device.
	Voaklander discloses a strip of lights, positioned on a side of said main body member, and wherein said strip of lights is operatively connected to said transmitter/receiver so that said strip of lights may be controlled by said remote control device. (paragraph 46). It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the strip of lights to the side of Doucette and to add the remote control function to the remote of Newhall as taught by Voaklander. The motivation to modify Doucette in view of Newhall is to provide decoration.  (See Voaklander, paragraph 3)

Regarding Claim 4, Doucette in view of Newhall in view of Voaklander discloses remotely controlled cooler system set forth in claim 1, but does not explicitly disclose (in the combination proposed) further including an electronics storage compartment having a water-tight hatch that may be positioned in an open or closed position, and wherein said transmitter/receiver is carried within said electronics storage compartment.
	Voaklander discloses an electronics storage compartment having a water-tight hatch that may be positioned in an open or closed position (Element 13), and wherein said transmitter/receiver is carried within said electronics storage compartment. (paragraph 45, 46)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the storage compartment of Voaklander to the main body of Doucette.  The motivation to modify Doucette is to provide a specific means to store the electronics contemplated in Doucette in view of Newhall.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doucette in view of Newhall (US 10272976 B1) in view of Woodman (US 20100061711 A1).
	Regarding Claim 7, Doucette in view of Newhall discloses the remotely controlled cooler system set forth in claim 1, but does not explicitly disclose further including a camera removably attached to said main body member, and wherein said camera may be controlled by said remote control device.
	Woodman discloses a floating recreational device body including a camera removably attached to said main body member, and wherein said camera may be controlled by a remote control device. (paragraph 40)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the camera mount to the body and the remote control feature to the remote control of Doucette in view of Newhall.  The motivation to modify Doucette in view of Newhall is that Instagram is a commonly understood market force in the year 2019 that motivates a person of ordinary skill in the art to put cameras on recreational apparatus.  (See MPEP 2143 I.F.  Also cited by Applicant in Arguments page 7.)

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ducette in view of Newhall (US 10272976 B1) in view of Weckerly (US 20150159938 A1).
	Regarding Claim 8, Doucette in view of Newhall discloses the remotely controlled cooler system set forth in claim 1, but does not explicitly disclose further including an audio receiver operatively connected to said transmitter/receiver, and further including at least one speaker operatively connected to said audio receiver, wherein said audio receiver and speaker may be controlled by said remote control device.
Weckerly discloses a remotely controlled cooler system, further including an audio receiver operatively connected to said transmitter/receiver, and further including at least one speaker operatively connected to said audio receiver, wherein said audio receiver and speaker may be controlled by a remote control device. (paragraph 16 and 17)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the speaker and controls of Weckerly to the cooler and remote of Doucette in view of Newhall.  The motivation to modify Doucette in view of Newhall is to provide for enjoyment of music in remote settings. (Weckerly paragraph 2)

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Doucette in view of Newhall (US 10272976 B1) in view of Masson (US 20160257383 A1).
Regarding Claim 9, Doucette in view of Newhall discloses the remotely controlled cooler system set forth in claim 1, but does not explicitly disclose further including at least one spotlight attached to an underside of said main body member.
	Masson discloses a watercraft further including at least one spotlight attached to an underside of said main body member. (paragraph 52)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the spotlight attached to an underside of said main body member of Doucette.  The motivation to modify Newhall is to illuminate underwater phenomena.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Newhall (US 10272976 B1) in view of Masson (US 20160257383 A1) and further in view of Voaklander (US 20170153018 A1).
Regarding Claim 10, Newhall in view of Masson disclose the remotely controlled cooler system set forth in claim 9, but does not explicitly disclose wherein said spotlight is operatively connected to said transmitter/receiver so that said spotlight may be controlled by said remote control device.
	Voaklander discloses wherein lights may be operatively connected to said transmitter/receiver so that said lights may be controlled by said remote control device (paragraph 4).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to control the spotlight of Newhall in view of Masson with the remote control of Newhall.  The motivation to modify Newhall in view of Masson is to provide a known control means that can facilitate control of the lights.



(3) NEW GROUNDS OF REJECTION
No new grounds of rejection are made.

(4) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 112a rejection is withdrawn.

(5) Response to Argument

1. The Drawings have been objected to because the drawings do not show the insulation of insulated main body member.

Objections are petionable and not reviewed on Appeal.

2. Claims 1-10 have been rejected under 35 USC 112 as failing to comply with the written description requirement.

The Examiner has withdrawn this rejection.

3.  Argument 3: Doucette (US 4871079) in view of Newhall (US 10272976) each lack claim elements

Argument 3a: Doucette (alone) cannot be characterized as a remote control cooler system.
Applicant claims as the intended use in the preamble “a remotely controlled cooler system”. Applicant’s evidence “Doucette discloses a floating cooler with no propulsion capabilities whatsoever” is contradicted by the rejection of record with “Doucette also discloses wherein the cooler may be transported manually towing (C1, L46.)”  The Examiner maintains the rejection because a cooler system may be controlled remotely by being towed such that Doucette can be characterized a remote control cooler system.   The Examiner maintains the rejection.

Argument 3b: Doucette lacks “a lid that is removably securable to said main opening"
	Applicant argues “Doucette claims a nonremovable lid that is affixed to the cooler by a hinge.”  Examiner agrees the hinge make the lid securable to the cooler.  The hinge also makes the lid removably securable to the opening.  Examiner did not address if the hinge is removably securable to the cooler since it is not claimed.  The hinge makes the lid removably securable to the opening as claimed.  The Examiner maintains the rejection.

Argument 3c: Newhall lacks “a transmitter/receiver carried by said main body member, wherein said transmitter receiver is operatively connected to said thruster; and a remote control device that wirelessly communicates with said transmitter/receiver, so that said remote control is used to operate said thruster.”
	Applicant argues “Newhall simply does not mention any transmitter/receiver carried by the main body member of a cooler.”  This is true.  It is not the basis of the rejection.  Newhall teaches one thruster attached to an underside of a floating beverage container apparatus main body member.  The combination of a thruster with the main body of a cooler is a feature of the combination of Newhall’s thruster with Doucette’s main body member of a cooler.
The thruster of Newhall is carried by the main body member of Newhall’s floatable base.  Newhall’s thruster “controlled via wireless telemetry or with RFID technology from a remote” is carried by Newhall’s floatable base.  Newhall’s phrase “controlled via wireless telemetry or with RFID technology from a remote” indicates to a person of ordinary skill in the art “a transmitter/receiver carried by said main floatable base, wherein said transmitter receiver is operatively connected to said thruster; and a remote control device that wirelessly communicates with said transmitter/receiver, so that said remote control is used to operate said thruster because a person of ordinary skill in the art understands the remote of Newhall has a transmitter and receiver at the time of Applicant’s invention.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  A person of ordinary skill in the art in 2019 knows how remote control motors works.  It’s why Applicant’s drawings don’t specifically illustrate the receiver on the body.  It’s common enough that a person of ordinary skill in the art understands it.  Examiner maintains the position that “Newhall discloses at least one thruster attached to an underside of a floating beverage container apparatus main body member for providing propulsion in water; wherein said transmitter receiver is operatively connected to said thruster; a remote control device that wirelessly communicates with said transmitter/receiver, so that said remote control is used to operate said thruster  (C10 L1-6).”

Argument 4: Lack of Motivation to combine the floating cooler of Doucette with the remote control thruster of the floatable bar of Newhall.
	
	Regarding “The motivation to modify Doucette is to save manual labor because a user can control motion of apparatus without having to manually move the apparatus”, Applicant argues it is ludicrous and preposterous because the motivation statement lacks an articulation of why a person looking to improve the floating cooler of Doucette in the primary reference would not simply instead use the floating bar of Newhall with a cooler as in the secondary reference.   Examiner concedes that Newhall’s floating bar with a thruster teaches a very similar invention that serves a similar purpose as the floating cooler of Doucette in combination with the thruster of Newhall.  Examiner’s position is that this is evidence of non-obviousness.  In a philosophical sense, saving manual labor is perhaps the most classical motivation to create inventions.  In a practical sense, “[h]aving to exit the water to retrieve another drink can be cumbersome and generally undesirable” (Newhall, Line 45) is long recognized by thirsty people in pools.  The floating cooler of Doucette (base reference) can be improved with the great labor-saving feature taught by Newhall (secondary reference).  Applicant’s argument is that the secondary reference Newhall alone works to the satisfy the same purpose, saving manual labor.  This is evidence that a person of ordinary skill in the art would be motivated to improve the primary reference of Doucette to save manual labor as well.  This is MPEP 2143 rationale C cut and paste by Applicant as “Use of known technique to improve similar devices (methods, or products) in the same way” on page 11 of Applicant’s Appeal Brief.  The Examiner maintains the rejection.

Argument 5: Regarding Claim 3, the addition of the Saunders reference to teach two thrusters provide more power teaches away from remote control
	
Examiner uses Suanders to teach:
Saunders discloses adding a second thruster to a water-borne vehicle is an alternative to a single thruster.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a second thruster attached to an underside of said main body member, and wherein said second thruster is operatively connected to said transmitter/receiver, and wherein said remote control device is used to control said second thruster as a duplication of parts (“mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  See MPEP 2144.04.VI.B).  The motivation to add a second thruster is to provide more propulsion power (See Saunders paragraph 146.).

Applicant does not argue with teaching that one thruster replaced by two provides more propulsion power.  Applicant argues that a feature not included in the proposed combination, autonomous control, teaches away from the proposed combination taught by Doucette in view of Newhall.  Examiner disagrees.  The combination of teachings of the prior art need not bodily incorporate all the teaching of all the references.  Saunders teaches lots of great things about autonomous waterborne vehicles: the teaching that would catch the eye of inventor looking to improve a thruster-powered vehicle is that two thrusters is a known alternative to one that has a known benefit.  It’s a directly related teaching of alternatives.  Applicant points out that Sunders teaches lots of other known alternative improvements like autonomous control, hull segments, and sealed center sections.  These are great arguments that these other known features are also non-obvious.  But they are not persuasive arguments that these alternative features of Saunders must be included in the combination and therefore constitute a teaching away.  "[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  The question is whether an inventor would be discouraged from adding a second thruster to a remote control floating cooler because Saunder’s invention includes autonomous control.  As cut and paste by Applicant, a teaching away requires “(the closest prior art reference" would likely discourage the art worker from attempting the substitution suggested by the [inventor/ patentee].'' In re Peterson, 315 F.3d 1325, 1331, 65 USPQ2d 1379 (Fed. Cir. 2003) "  In the present instance, we know Saunders teaches autonomous navigation, but the record does not contain persuasive evidence that lack of autonomous navigation means a second thruster loses the benefit of additional propulsion power.  Even more tenuous is Applicant’s logic that the Saunder’s sealed compartment containing the electronics and battery teaches away from placing a removeable lid over a beverage compartment of a cooler.  Even after a few beverages, a person of ordinary skill in the art would not be discouraged from keeping the batteries dry and the beverages cold.  Not all the teachings of the tertiary reference must be incorporated into the primary reference.  The Examiner maintains the rejection.

Argument 6: Regarding Claim 6, the combination with Voaklander is Impermissible Hindsight because decorative lights are in Applicant’s specification
	Regarding Claim 6, Applicant argues Examiner used impermissible hindsight.  Applicant cited the rule that “but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper.”  To support the motivation of adding lighting to provide decoration, Examiner cited paragraph 3 of Voaklander: 

[0003] Field of the invention: This invention relates to the general field of body boards, and more specifically, to a body board with channels that contain LED light strings. The LED light strings can be permanent or removable. The goal of the invention is to provide a lighted body board for use in the ocean, rivers, or other bodies of water, where the lights form some sort of decorative pattern and/or providing some sort of benefit to the user via the use and/or pattern of the lights.

Examiner is not persuaded that decorative lighting is absent from the cited prior art.  Nor is Examiner persuaded that having a different motivation than Applicant logically follows the combination is an exercise in impermissible hindsight.  Nor is Examiner persuaded that the word “decorative” is in Applicant’s specification.  A motivation other than Applicant’s is what creates permissible hindsight according the rule Applicant cited earlier in the paragraph.  The Examiner maintains the rejection.

Argument 7: Regarding Claim 7, the combination with Woodman is Impermissible Hindsight because of the rule statement
	Applicant includes a heading and rule statement for impermissible hindsight on Claim 7, but fails to provide any evidence.  The Examiner is not persuaded by a preponderance of the evidence that the combination with Woodman is impermissible hindsight.

Argument 8: Regarding Claim 8, the combination with Wreckly does not cure Arguments 3 and 4.
This argument relies wholly on previous arguments and is not persuasive.

Argument 9: Claim 9’s combination with Masson fails to disclose a spotlight
	Applicant argues that Masson lacks the claimed feature of at least one spotlight attached to an underside of said main body member.”  As reasoning, Applicant argues that Applicant’s specification makes a distinction between a strip of LED lights and spotlights.  Applicant does not explicitly state what that distinction is, but instead generally references parts of the specification that do not appear in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant does not articulate what definitional element of a spotlight are not present in an LED light. Applicant failed to prove that a spotlight excludes being composed of a plurality of LED lights.  A distinction exists between “fruit” and “apples”, but there are still overlaps between the categories.  The plain meaning of “spotlight” from Merriam Webster is fairly broad and includes “something that illuminates brightly.”
    PNG
    media_image2.png
    444
    782
    media_image2.png
    Greyscale


As evidence of how a person of ordinary skill in the art reasonably defines spotlights, previously provided in the Non-Final Office Action dated 5 October2021 on page 13, Examiner cites Hesse US 20130239869 A1 “[0066] In order to optimally light the working area, the underwater vehicle comprises two spotlights 15 disposed in a spaced apart relationship and oriented onto the working area of the working nozzle 8. The spotlights 15 are advantageously configured as LEDs and, due to their spaced apart arrangement, allow for coverage of the working area without casting shadows. The working area of the working nozzle 8 is thus optimally lighted, thereby counteracting an erroneous detection and identification of shadows as objects. In order to further improve the survey of the working area, several cameras 13 can also be provided.”

Additionally, conspicuous by its absence, when Applicant cuts and paste paragraph 52 from the cited prior art, Applicant leaves out the second half of the paragraph that describes the LEDs as having the function of a spotlight to facilitate photography as in Hesse. (Compare with Applicant’s Appeal Brief page 18)

[0052] As shown in the system 100 of FIG. 7, a plurality of light emitting diodes (LEDs) 126 extend around a perimeter of the board 10′ to illuminate the underwater phenomena viewed by the user 103 below the board 10′. In an embodiment, the LEDs 126 enhance the quality of the captured image data from the camera 45, particularly during night conditions when natural light conditions below the board 10′ are low.

Examiner maintains the rejection because Applicant failed to articulate what claimed properties of spotlights differentiate them from Masson’s LED lights that have the form and function to fit the definition of a spotlight in the underwater vehicle context.

Argument 10: Regarding Claim 10, the combination with Voaklander does not cure Arguments 3 and 4.
This argument relies wholly on previous arguments and is not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        15 August 2022

Conferees:
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617                                                                                                                                                                                                        /JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.